DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election with traverse of claims 1-15 in the reply filed on September 29, 2022 is acknowledged.  
The Applicant argues that “Claim 1 and Claim 16 have the same or corresponding special technical features”.  However, the two invention groups lack unity of invention because even though the inventions of these groups require the technical feature of a composition as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art, see the rejection to claim 1 below for more details.  Because the shared technical feature is known in the art, restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.  Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
Regarding claim 3, the phrase “component Ais” in line 1 should be “component A is”.  
Regarding claim 5, the phrase “a kind of the organic acid of the component C one to five kinds” in lines 1 and 2 should be “a kind of the organic acid of the component C is one to five kinds”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6-8 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2, 3, 6, 7, 9 and 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of this examination, the examiner interprets the limitation following the phrase "preferably" as optional.
Regarding claim 8, it is indefinite due to its dependency on claim 7.
Regarding claims 10-15, they are indefinite due to their dependency on claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (US20180148645).
Regarding claim 1, Lee discloses an etching composition (abstract), comprising: a component A 5-30 wt % (paragraph 0023), a component B 15-50 wt % (paragraphs 0027 and 0031), component C is optional (indicating that the concentration can be 0%, paragraph 0027), a component D 0.001-5 wt % (paragraph 0046), a component E 0.001 to 5 wt % (paragraphs 0035 and 0038) and surplus deionized water (paragraph 0041), the component A is oxidizing agent (hydrogen peroxide, paragraph 0023), the component B is an inorganic acid (nitric acid, paragraph 0027), the component C is an organic acid (acetic acid, paragraph 0027), a component D is a chelating agent (paragraph 0046), a component E is an ionic compound (ammonium chloride, paragraph 0035).  The concentration ranges of component B, D, and E overlap with the corresponding ranges as recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 2, Lee discloses wherein the etching composition, comprising: a component A 15-25 wt % (paragraph 0023), a component B 15-50 wt % (paragraphs 0027 and 0031), component C is optional (the concentration can be 0%, paragraph 0027), a component D 0.001-5 wt % (paragraph 0046), a component E 10ppm to 50000ppm (paragraphs 0035 and 0038) and surplus deionized water (paragraph 0041).  The concentration ranges of component B, D, and E overlap with the corresponding ranges as recited in the instant claim.
Regarding claim 3, Lee discloses wherein the component A is hydrogen peroxide (paragraph 0023).
Regarding claim 4, Lee discloses wherein the component B is nitric acid (paragraph 0027).
Regarding claim 7, Lee discloses wherein the component D is amino acid (paragraph 0045).
Regarding claim 8, Lee discloses wherein the amino acid is ethylenediaminetetraacetic acid (paragraph 0045).
Regarding claim 9, Lee discloses wherein the ionic compound is an inorganic salt (ammonium chloride, paragraph 0035).
Regarding claim 10, Lee discloses wherein the ionic compound is the inorganic salt, the inorganic salt accounts for 10ppm-50000 ppm of the etching composition (paragraphs 0035 and 0038), which overlaps with the range recited in the instant claim.
Claims 1, 4-6, 9 and 11 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (CN106367755, a machine-translated English version is used).
Regarding claim 1, Lee discloses an etching composition (paragraph 0035), comprising: a component A 0.5-10 wt % (paragraphs 0035 and 0050), a component B 1-10 wt % (paragraph 0035), a component C 1-10 wt % (paragraph 0035), a component D 0.5-10 wt % (paragraph 0035), a component E 0.1-10 wt % (paragraph 0035) and surplus deionized water (paragraph 0035), the component A is oxidizing agent (the copper compound, paragraphs 0035 and 0050), the component B is an inorganic acid (paragraph 0035), the component C is an organic acid (paragraph 0035), a component D is a chelating agent (paragraph 0035), and a component E is an ionic compound (hydrochloric acid, paragraph 0035).  The concentration ranges of component A and E overlap with the corresponding ranges as recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 4, Lee discloses wherein the component B is nitric acid (paragraph 0035).
Regarding claim 5, Lee discloses wherein the component C is acetic acid (paragraph 0035).
Regarding claim 6, Lee discloses wherein a kind of the organic acid of the component C is one kind (acetic acid, paragraph 0035), the organic acid accounts for 1-10 wt % of the etching composition (paragraph 0035), which overlaps with the concentration range recited in the instant claim.
Regarding claim 9, Lee discloses wherein the ionic compound is an inorganic salt (ammonium chloride, paragraph 0035).
Regarding claim 11, Lee discloses wherein the inorganic acid in the component E is hydracids, the hydracids is hydrochloric acid (paragraph 0035).
Claims 1 and 9-15 are rejected under 35 U.S.C. 103 as being obvious over Iioogboom et al. (WO2020234395).
	Regarding claim 1, Iioogboom discloses an etching composition (abstract), comprising: a component A 2-25 wt % (page 54, lines 10-14), a component B (phosphoric acid, page 22, line 1), a component C 1-15 wt % (page 25, lines 8-11; page 54, lines 16-21), a component D 0.01-3 wt % (page 21, lines 14-20), a component E 0-0.001 wt % (page 24, lines 20-24) and surplus deionized water (page 26, line 28), the component A is oxidizing agent (page 54, line 10), the component B is an inorganic acid (phosphoric acid, page 22, line 1), the component C is an organic acid (citric acid, page 54, lines 16-21), a component D is a chelating agent (page 21, line 14), and a component E is an ionic compound (fluoride, page 24, lines 20-24).  Iioogboom is silent about the concentration of component B.  However, Iioogboom discloses that component B (phosphoric acid) is part of the buffering system (page 21, line 29 to page 22, line 1), which is a well-known component for controlling the pH of a composition.  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to optimize the concentration of Iioogboom’s phosphoric acid (a result-effective variable) to achieve desirable pH for the composition (page 21, lines 24-28).  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.  In addition, Iioogboom discloses that the composition comprises one of more oxidants, which maybe an inorganic acid (peroxydisulfuric acid, page 54, line 6).  Iioogboom also teaches that the total amount of the one or more oxidants is in the range from 2 – 25 mass% (page 54, lines 10-14), within the range for the inorganic acid as recited in the instant claim.  Therefore, it would have been obvious for one of ordinary skill in the art to choose a concentration for the inorganic acid within the range as taught by Iioogboom for the composition, with a reasonable expectation of success.
Regarding claim 9, Iioogboom discloses wherein the ionic compound is an inorganic salt (ammonium fluoride, page 24, line 22).
Regarding claim 10, Iioogboom discloses wherein the ionic compound is the inorganic salt, the inorganic salt accounts for less than 10 ppm of the etching composition (page 24, lines 20-24), which overlaps with the range recited.
Regarding claims 11 and 12, Iioogboom discloses wherein the inorganic acid in the component E is hydracids, the hydracids is hydrofluoric acid (hydrogen fluoride, page 24, line 24).
Regarding claims 13 and 14, Iioogboom discloses wherein the hydracid accounts for less than 10 ppm of the etching composition (page 24, lines 20-24), which overlaps with the range recited.
Regarding claim 15, Iioogboom discloses wherein the component E is the halide salt, the halide salt accounts for less than 10 ppm of the etching composition (a fluoride reads on a halide, page 24, lines 20-24), which overlaps with the range recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713